DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  The word “that” should be inserted before “are” at line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 9 – 11, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pascher (European Patent Application Publication No. EP 2929927 A1) in view of Maruyama et al. (U.S. Patent Application Publication No. US 2008/0155973 A1).

    PNG
    media_image1.png
    403
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    624
    media_image3.png
    Greyscale

Regarding claim 1, Pascher discloses a device (1) for producing enamelled wires (Figure 1; paragraphs [0001] and [0042]), comprising a furnace (4) for solidifying an enamel coating (Figure 1; paragraph [0042]); and an exhaust gas purification device (7) for removing at least nitrogen oxides from an exhaust gas (9) of the furnace (4) (Figures 1 – 3; paragraphs [0042] and [0045]), wherein the exhaust gas purification device (7) has a unit (10) for selective catalytic reduction of nitrogen oxides in the exhaust gas (9) of the furnace (Figures 2 and 3; paragraphs [0056] and [0059] – [0061]) and a feeding apparatus (14) for feeding a reducing agent into the exhaust gas (9) of the furnace (4) (Figures 2, 4 and 5; paragraphs [0057] and [0062]), wherein the feeding apparatus (11) comprises a straight nozzle lance (15) with at least one outlet opening (opening) which is designed in such a way that the reducing agent exits from the at least one outlet opening substantially in the direction of flow of the exhaust gas (Figure 4 and annotated Figure 5; paragraphs [0057] and [0062] – as shown in annotated Figure 5, the reducing agent is introduced into the exhaust gas in a couple of directions, represented by arrows.  The uppermost of those arrows indicates that a portion of the reducing agent is introduced into the exhaust gas in the direction of flow of the exhaust gas.  Thus, the outlet opening of the nozzle lance (15) that this reducing agent exits is the at least one outlet opening designed in such a way that the reducing agent exits from the at least one outlet opening substantially in the direction of flow of the exhaust gas as claimed).
Pascher discloses the claimed invention except for wherein the straight nozzle lance is arranged in a bent pipe section.

    PNG
    media_image4.png
    472
    897
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    601
    953
    media_image5.png
    Greyscale

	Maruyama is directed to an exhaust aftertreatment system.  Maruyama specifically discloses a unit (20) for selective catalytic reduction of nitrogen oxides in the exhaust gas and a feeding apparatus (50) for feeding a reducing agent into the exhaust gas (Figures 1 and 2; paragraphs [0033] - [0037]), wherein a straight nozzle lance (50) with at least one outlet opening (75) is arranged in a bent pipe section (12) and the at least one outlet opening (75) is designed in such a way that the reducing agent exits from the at least one outlet opening (75) substantially in the direction of flow of the exhaust gas (Figures 1 and 2; paragraphs [0037] – [0041]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pascher wherein the straight nozzle lance is arranged in a bent pipe section as taught by Maruyama, as the references and the claimed invention are directed to exhaust aftertreatment systems with SCR units and a feeding apparatus for feeding a reducing agent into the exhaust gas.  As disclosed by Maruyama, it is well known for an exhaust aftertreatment system to include wherein a straight nozzle lance is arranged in a bent pipe section (Figures 1 and 2).  Further, as noted above, Pascher discloses a feeding apparatus (14) for feeding a reducing agent into the exhaust gas (9) of the furnace (4) (Figures 2, 4 and 5; paragraphs [0057] and [0062]), wherein the feeding apparatus (11) comprises a straight nozzle lance (15) with at least one outlet opening (opening) which is designed in such a way that the reducing agent exits from the at least one outlet opening substantially in the direction of flow of the exhaust gas (Figure 4 and annotated Figure 5; paragraphs [0057] and [0062]).  Pascher also discloses an embodiment in Figures 3 - 5 that includes a unit (10) for selective catalytic reduction which is arranged in a horizontal plane above the furnace, and clearly includes a bent pipe section (bent section) upstream of the unit (10) for selective catalytic reduction (See annotated Figure 3 above; paragraphs [0059] and [0060]).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pascher wherein the straight nozzle lance is arranged in a bent pipe section as taught by Maruyama, as such a modification is merely the substitution of one known feeding apparatus (the feeding apparatus of Maruyama) for another known feeding apparatus (the feeding apparatus of Pascher), and the results of such a substitution would have been predictable, namely, providing a reducing agent for the selective catalytic reduction unit which mixes homogenously with the exhaust gas (paragraph [0044]).
Regarding claim 2, Maruyama further discloses wherein the bent pipe section (12) has a curvature between 60 and 150° (Figures 1 and 2 of Maruyama; see also Figure 3 of Pascher).
Regarding claim 3, Maruyama further discloses wherein the straight nozzle lance (50) is enclosed, apart from the at least one outlet opening (75), by a protective pipe (14) (Figure 2; paragraphs [0038] – [0041]).
Regarding claim 4, Maruyama further discloses wherein the feeding apparatus (50) has a feed line (feed line) with the at least one outlet opening (75), wherein the at least one outlet opening (75) has a nozzle oriented substantially in the direction of flow of the exhaust gas for injecting the reducing agent substantially in the direction of flow of the exhaust gas (See annotated Figure 2; paragraphs [0034] - [0041]).  Pascher also discloses wherein the at least one outlet opening (opening) has a nozzle oriented substantially in the direction of flow of the exhaust gas for injecting the reducing agent substantially in the direction of flow of the exhaust gas (Figure 2 and annotated Figure 5; paragraph [0057])
Regarding claim 5, Maruyama further discloses wherein the nozzle of the at least one outlet opening (75) is an atomising nozzle for splitting the reducing agent, in particular into fine droplets (Figure 2; paragraphs [0034] and [0037] – [0041]).  Pascher also discloses wherein the nozzle of the at least one outlet opening (opening) is an atomising nozzle for splitting the reducing agent, in particular into fine droplets (Figure 2; paragraphs [0057]).  
Regarding claim 9, Pascher further discloses wherein the exhaust gas purification device (7) has, in the direction of flow of the exhaust gas (9) downstream of the feeding apparatus (14) and upstream of the unit (10) for selective catalytic reduction of nitrogen oxides, a conical pipe section (at the location of the nozzle 15 in Figure 2) for the flow of the exhaust gas (9) therethrough, wherein the diameter of the conical pipe section increases in the direction of flow of the exhaust gas (9), wherein the fed reducing agent is introduced into the conical pipe section at least in stages (Figure 2).
Regarding claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the conical pipe section to have a half opening angle of between 1 and 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Maruyama further discloses a half opening angle at the point where the reducing agent is injected in to the exhaust pipe (Figure 2; paragraph [0041]).  Maruyama further discloses that the angle Θ of spread of the reducing agent is selected so as to avoid the adhesion of the reducing agent on the exhaust pipe (Figure 2; paragraph [0041]).  Thus, Murayama discloses that the half opening angle is a result effective variable for preventing the reducing agent from adhering to the exhaust pipe.  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pascher for the conical pipe section to have a half opening angle of between 1 and 10° in view of the teachings of Murayama, as such a modification would avoid the adhesion of the reducing agent on the exhaust pipe, and ensure that the reducing mixes homogenously with the exhaust gas to maximize NOx reduction at the unit for selective catalytic reduction.
Regarding claim 11, Pascher further discloses wherein the unit (10) for selective catalytic reduction has at least one denitrification catalyst (11) and at least one oxidation catalyst (12) for breaking down carbon monoxide and/or hydrocarbons and/or ammonia (Figure 2; paragraph [0056]).
Regarding claim 13, Pascher discloses a method for producing enamelled wires (Figure 1; paragraphs [0001] and [0042]), comprising applying at least one enamel coating to a metal wire (Figure 1; paragraphs [0001] and [0042]); and solidifying the at least one enamel coating in a furnace (4) (Figure 1; paragraphs [0001] and [0042]), wherein an exhaust gas (9) from the furnace (4) is freed at least of nitrogen oxides (Figures 2 and 3; paragraphs [0056] and [0059] – [0061]), wherein the exhaust gas (9) from the furnace (4) is subjected to a selective catalytic reduction of nitrogen oxides (Figures 2 and 3; paragraphs [0056] and [0059] – [0061]), wherein a reducing agent is fed to the exhaust gas (9) via a feeding apparatus (14) comprising a straight nozzle lance (15), wherein the reducing agent is introduced into the exhaust gas (9) substantially in the direction of flow of the exhaust gas (Figure 4 and annotated Figure 5; paragraphs [0057] and [0062] – as shown in annotated Figure 5, the reducing agent is introduced into the exhaust gas in a couple of directions, represented by arrows.  The uppermost of those arrows indicates that a portion of the reducing agent is introduced into the exhaust gas in the direction of flow of the exhaust gas, and the middle and bottom arrows indicate that a portion of the reducing agent is introduced into the exhaust gas substantially in the direction of flow of the exhaust gas.  Thus, Pascher discloses that the reducing agent is introduced into the exhaust gas substantially in the direction of flow of the exhaust gas as claimed).
Pascher discloses the claimed invention except for wherein the straight nozzle lance is arranged in a bent pipe section.
Maruyama is directed to an exhaust aftertreatment system.  Maruyama specifically discloses a unit (20) for selective catalytic reduction of nitrogen oxides in the exhaust gas and a feeding apparatus (50) for feeding a reducing agent into the exhaust gas (Figures 1 and 2; paragraphs [0033] - [0037]), wherein a straight nozzle lance (50) with at least one outlet opening (75) is arranged in a bent pipe section (12) and the at least one outlet opening (75) is designed in such a way that the reducing agent exits from the at least one outlet opening (75) substantially in the direction of flow of the exhaust gas (Figures 1 and 2; paragraphs [0037] – [0041]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pascher wherein the straight nozzle lance is arranged in a bent pipe section as taught by Maruyama, as the references and the claimed invention are directed to exhaust aftertreatment systems with SCR units and a feeding apparatus for feeding a reducing agent into the exhaust gas.  As disclosed by Maruyama, it is well known for an exhaust aftertreatment system to include wherein a straight nozzle lance is arranged in a bent pipe section (Figures 1 and 2).  Further, as noted above, Pascher discloses a feeding apparatus (14) for feeding a reducing agent into the exhaust gas (9) of the furnace (4) (Figures 2, 4 and 5; paragraphs [0057] and [0062]), wherein the feeding apparatus (11) comprises a straight nozzle lance (15) with at least one outlet opening (opening) which is designed in such a way that the reducing agent exits from the at least one outlet opening substantially in the direction of flow of the exhaust gas (Figure 4 and annotated Figure 5; paragraphs [0057] and [0062]).  Pascher also discloses an embodiment in Figures 3 - 5 that includes a unit (10) for selective catalytic reduction which is arranged in a horizontal plane above the furnace, and clearly includes a bent pipe section (bent section) upstream of the unit (10) for selective catalytic reduction (See annotated Figure 3 above; paragraphs [0059] and [0060]).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pascher wherein the straight nozzle lance is arranged in a bent pipe section as taught by Maruyama, as such a modification is merely the substitution of one known feeding apparatus (the feeding apparatus of Maruyama) for another known feeding apparatus (the feeding apparatus of Pascher), and the results of such a substitution would have been predictable, namely, providing a reducing agent for the selective catalytic reduction unit which mixes homogenously with the exhaust gas (paragraph [0044]).
Regarding claim 14, Pascher further discloses wherein the introduced reducing agent is liquid and evaporates in a conical pipe section (at the location of the nozzle 15 in Figure 2) where ammonia is formed (Figure 2; paragraphs [0011], [0013], [0057] and [0066]).
Regarding claim 16, Pascher further discloses wherein the reducing agent comprises an ammonia-containing compound or a urea solution (paragraphs [0011], [0013], [0057] and [0066]).
Regarding claim 17, Pascher further discloses wherein the reducing agent comprises an ammonia-containing compound or a urea solution (paragraphs [0011], [0013], [0057] and [0066]).
Regarding claim 19, Pascher further discloses wherein the at least one denitrification catalyst (11) includes at least two denitrification catalysts (11, 11) that are provided in succession in the direction of flow of the exhaust gas (Figure 4; paragraph [0061]).

Claims 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pascher in view of Maruyama as applied to claim 5 above, and further in view of Manda Venkata Naga et al. (U.S. Patent Application Publication No. US 2020/0156022 A1 – hereinafter Manda).
Regarding claim 6, Pascher discloses the claimed invention except for wherein the atomising nozzle is a two-substance nozzle which has a nozzle inner chamber and a nozzle outer chamber, wherein the nozzle inner chamber is for feeding a first medium, wherein the first medium contains the reducing agent, wherein the nozzle outer chamber is for feeding a second medium.
Manda is directed to an exhaust aftertreatment system. Manda specifically discloses wherein the atomising nozzle (116) is a two-substance nozzle (reductant and compressed air) which has a nozzle inner chamber (306) and a nozzle outer chamber (600), wherein the nozzle inner chamber (306) is for feeding a first medium, wherein the first medium contains the reducing agent, wherein the nozzle outer chamber (600) is for feeding a second medium (Figure 9; paragraphs [0027] and [0057] – [0060]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pascher wherein the atomising nozzle is a two-substance nozzle which has a nozzle inner chamber and a nozzle outer chamber, wherein the nozzle inner chamber is for feeding a first medium, wherein the first medium contains the reducing agent, wherein the nozzle outer chamber is for feeding a second medium as taught by Manda, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Manda, it is well known for an exhaust aftertreatment system to include wherein the atomising nozzle is a two-substance nozzle which has a nozzle inner chamber and a nozzle outer chamber, wherein the nozzle inner chamber is for feeding a first medium, wherein the first medium contains the reducing agent, wherein the nozzle outer chamber is for feeding a second medium.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pascher wherein the atomising nozzle is a two-substance nozzle which has a nozzle inner chamber and a nozzle outer chamber, wherein the nozzle inner chamber is for feeding a first medium, wherein the first medium contains the reducing agent, wherein the nozzle outer chamber is for feeding a second medium as taught by Manda, as such a modification is merely the substitution of one known injection nozzle (the nozzle of Manda) for another known injection nozzle (the Nozzle of Pascher), and the results of such a substitution would have been predictable, namely, providing a reducing agent for the selective catalytic reduction unit.
Regarding claim 8, Manda further discloses wherein the two-substance nozzle (116) is an internally mixing two-substance nozzle which has a mixing chamber (700), wherein the nozzle inner chamber (306) and the nozzle outer chamber (600) are connected to the mixing chamber (700) for mixing the first medium with the second medium in the mixing chamber (700) (Figure 9; paragraphs [0057] – [0060]).
Regarding claim 18, Manda further discloses wherein the second medium comprises a compressed air (Figure 9; paragraph [0027]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pascher in view of Maruyama in view of Manda as applied to claim 6 above, and further in view of  King et al. (U.S. Patent No. US 6,167,698 B1).
Regarding claim 7, Pascher as modified above discloses the claimed invention except for wherein the two-substance nozzle is an externally mixing two-substance nozzle which has a nozzle outlet, wherein the nozzle inner chamber and the nozzle outer chamber are separately connected to the nozzle outlet for the separate discharge of the first medium and the second medium from the two-substance nozzle.
	King is directed to an exhaust aftertreatment system.  King specifically discloses wherein the two-substance nozzle is an externally mixing two-substance nozzle which has a nozzle outlet (42), wherein the nozzle inner chamber (the reductant supply line) and the nozzle outer chamber (the air supply line) are separately connected to the nozzle outlet (42) for the separate discharge of the first medium and the second medium from the two-substance nozzle.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pascher as modified above wherein the two-substance nozzle is an externally mixing two-substance nozzle which has a nozzle outlet, wherein the nozzle inner chamber and the nozzle outer chamber are separately connected to the nozzle outlet for the separate discharge of the first medium and the second medium from the two-substance nozzle as taught by King, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by King, it is well known for an exhaust aftertreatment system to include wherein the two-substance nozzle is an externally mixing two-substance nozzle which has a nozzle outlet, wherein the nozzle inner chamber and the nozzle outer chamber are separately connected to the nozzle outlet for the separate discharge of the first medium and the second medium from the two-substance nozzle.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pascher wherein the two-substance nozzle is an externally mixing two-substance nozzle which has a nozzle outlet, wherein the nozzle inner chamber and the nozzle outer chamber are separately connected to the nozzle outlet for the separate discharge of the first medium and the second medium from the two-substance nozzle as taught by King, as such a modification is merely the substitution of one known injection nozzle (the nozzle of King) for another known injection nozzle (the nozzle of Pascher as modified above), and the results of such a substitution would have been predictable, namely, providing a reducing agent for the selective catalytic reduction unit.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pascher in view of Maruyama as applied to claim 11 above, and further in view of Biskupski et al. (U.S. Patent Application Publication No. US 2018/028094 A1).
Regarding claim 12, Pascher further discloses wherein the at least one denitrification catalyst (11) has a first support and a first washcoat and the at least one oxidation catalyst (12) has a second support and a second washcoat (paragraph [0061]).
Pascher discloses the claimed invention except for wherein the first and second supports are metal.
Biskupski is directed to an exhaust aftertreatment system.  Biskupski specifically discloses wherein catalysts with a washcoat have a support made of metal (claim 10).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pascher wherein the first and second supports are metal as taught by Biskupski, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Biskupski, it is well known a catalyst support to be metal.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pascher wherein the first and second supports are metal as taught by Biskupski, as such a modification is merely the selection of a known support material for the catalysts of Pascher, and the results would have been predictable, namely providing a selective reduction catalyst and an oxidation catalyst.
Regarding claim 20, Pascher further discloses wherein the first washcoat comprises oxides of titanium, vanadium and/or tungsten and the second washcoat comprises platinum and/or palladium (paragraph [0061]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pascher in view of Maruyama as applied to claim 13 above, and further in view of Alfieri et al. (U.S. Patent Application Publication No. US 2017/0306819 A1).
Regarding claim 15, Pascher further discloses wherein the concentrations of the nitrogen oxides in the exhaust gas are determined in the direction of flow before the reducing agent is fed and in the direction of flow after the selective catalytic reduction, wherein the amount of the introduced reducing agent is determined on the basis of the determined concentrations of the nitrogen oxides in the exhaust gas (paragraph [0058]).
Pascher discloses the claimed invention except for the amount of reducing agent also being determined on the basis of the mass flow of the exhaust gas.
Alfieri is directed to an exhaust aftertreatment system.  Alfieri specifically discloses wherein the amount of the introduced reducing agent is determined on the basis of the determined mass flow of the exhaust gas and the determined concentrations of the nitrogen oxides in the exhaust gas (paragraph [0062]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pascher wherein the amount of the introduced reducing agent is determined on the basis of the determined mass flow of the exhaust gas and the determined concentrations of the nitrogen oxides in the exhaust gas as taught by Alfieri, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Alfieri, it is well known to determine the amount of the introduced reducing agent on the basis of the determined mass flow of the exhaust gas and the determined concentrations of the nitrogen oxides in the exhaust gas.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pascher wherein the amount of the introduced reducing agent is determined on the basis of the determined mass flow of the exhaust gas and the determined concentrations of the nitrogen oxides in the exhaust gas as taught by Alfieri, as such a modification would enhance the determination of the amount of the introduced reducing agent.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim objections and 112(a) and 112(b) rejections have been fully considered and are persuasive. 
Additionally, as a result of the amendments to the claims, there are no claim limitations which invoke 112(f).
With regard to the 35 USC 103 rejection of independent claim 1, the applicant alleges that Pascher does not disclose at least one outlet opening is designed in such a way that the reducing agent exits from the at least one outlet opening substantially in the direction of flow of the exhaust gas as claimed.  Specifically, the applicant alleges that Figure 5 of Pascher disclose that the reducing agent is introduced into the tubular housing in different directions, and that the arrows in Figure 5 schematically represent the direction of introduction of the reducing agent at an acute angle, or even essentially orthogonal to the direction of flow of the exhaust gas 1’.

    PNG
    media_image6.png
    700
    975
    media_image6.png
    Greyscale

However, Figure 5 of Pascher clearly shows at least one arrow (the uppermost arrow) which represents the direction of introduction of the reducing agent in the direction of flow of the exhaust gas (see annotated Figure 5 reproduced above, the uppermost arrow of the direction of the reducing agent is parallel to the arrow representing the direction of flow of exhaust gas 1’).  Thus, the outlet opening of the nozzle lance (15) that the reducing agent represented by the uppermost arrow exits is the at least one outlet opening designed in such a way that the reducing agent exits from the at least one outlet opening substantially in the direction of flow of the exhaust gas as claimed.
Accordingly, Pascher does disclose at least one outlet opening is designed in such a way that the reducing agent exits from the at least one outlet opening substantially in the direction of flow of the exhaust gas as claimed in independent claim 1.  Independent claim 13 includes a similar limitation, and thus the above rationale also applies to claim 13 .
The applicant further alleges that Pascher and Maruyama both fail to disclose “the straight nozzle lance is arranged in a bent pipe section” as claimed in claims 1 and 13.
Regarding Maruyama, the applicant alleges that Maruyama discloses a projection 14 which is provided in the curved pipe section 12, in which a spray hole 75 of a urea solution injection device is arranged, via which the reducing agent is introduced into the exhaust gas flow.  The applicant maintains that the end of Maruyama’s feeding device is not arranged in the curved pipe section itself, but ends in the projection 14, so that the reducing agent also does not emerge from the at least one outlet opening substantially in the direction of flow of the exhaust gas.

    PNG
    media_image5.png
    601
    953
    media_image5.png
    Greyscale


However, as shown in Figure 2 of Maruyama, a protrusion (14) is formed on the bent pipe section (12), and the straight nozzle lance (50) is attached to the protrusion (Figure 2; paragraphs [0038] – [0043]).  By virtue of the straight nozzle lance (50) being attached to the protrusion (14) which is formed on the bent pipe section (12) , the straight nozzle lance (50) is arranged in the bent pipe section (50).  Further, the at least one outlet opening (75) of Maruyama is designed in such a way that the reducing agent exits from the at least one outlet opening (75) substantially in the direction of flow of the exhaust gas (Figures 1 and 2; paragraphs [0037] – [0041], cone-shaped spray F is substantially in the direction of the exhaust gas A).
Thus, Maruyama discloses “the straight nozzle lance is arranged in a bent pipe section” as claimed in claims 1 and 13.

Conclusion
Accordingly, claims 1 – 20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746